DETAILED ACTION


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's claim amendment filed on 08/18/2022 has been entered.

Allowable Subject Matter
Claims 24, 27, 30-32 and 34 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The independent claims (claims 24 and 30-32) of the instant application have been amended to recite an invention of transmitting information regarding repetition of Channel State Information-Reference Signals (CSI-RSs) from a base station (BS) to a user equipment. 
The prior art of record fails to anticipate or render obvious to one of ordinary skill in the art all the claim elements of the claims 24 and 30-32. Specifically, the examiner’s best prior art by Wei (US 2016/0277165 A1) does not teach “when the information regarding repetition of CSI-RSs indicates off, the processor controls to receive the CSI-RSs, from the BS, transmitted with respectively different beams within the transmission period” as recited in claims 24 and 30-32. 
Therefore, claims 24 and 30-32 are considered distinct from prior art and are allowable. Since claims 27 and 34 are depending on claim 24, the dependent claims become allowable accordingly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147. The examiner can normally be reached 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K. Ahn can be reached on (571)272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIHONG YU/Primary Examiner, Art Unit 2631